Citation Nr: 0104340	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  By decision in April 1989, the Board of 
Veterans' Appeals (Board) denied the veteran's claim for 
service connection for PTSD.  Recently, the veteran submitted 
additional evidence, seeking to reopen his claim for service 
connection for PTSD.  By rating decision dated March 1993, 
the Regional Office (RO) again denied service connection for 
PTSD.  This case was previously before the Board in October 
1996, at which time it was remanded.  The case is again 
before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

In its October 1996 remand, the Board directed the RO to 
adjudicate the claim on the basis of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD.  In addition, the RO was to obtain 
additional evidence and to afford the veteran a Department of 
Veterans Affairs (VA) psychiatric examination.  The record 
discloses that the veteran provided general information 
concerning his in-service stressors, but did not mention any 
specific stressful incident.  The RO contacted the United 
States Armed Services Center for the Research of Unit Records 
(USASCRUR) in an attempt to verify any stressors to which the 
veteran might have been exposed in service.  In its February 
2000 response, USASCRUR indicated that in order to conduct 
further research, the veteran had to provide more specific 
information concerning his stressors.  

The Board also notes that the veteran was scheduled for a VA 
psychiatric examination in January 1998.  While he did not 
report for that examination, in a report of contact the 
following month, the veteran related that he missed the 
examination because he had been out of town.  While it 
appears that another examination was scheduled, it is not 
clear whether the notification to report for this examination 
was sent to the correct address.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

Finally, the Board points out that that the RO, in the 
supplemental statement of the case issued in February 2000, 
again failed to consider the claim on the basis of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  The Board must 
consider whether new and material evidence has been 
submitted, even where the RO fails to do so.  Wakeford v. 
Brown, 8 Vet. App. 237 (1995). However, it could be a denial 
of due process for the Board to consider the veteran's claim 
on a basis different from that of the RO.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this regard, the following 
principles are applicable to the determination on whether new 
and material evidence has been submitted.  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b) West 1991); 38 C.F.R. § 20.1100 
(2000).  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case.  38 U.S.C.A. § 5108  (West 
1991); 38 C.F.R. § 3.156(a) (2000). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to the new statutory 
provisions.

1.  The RO should again contact the 
veteran and request a statement 
containing as much detail as possible 
regarding any alleged stressful events to 
which he was exposed in service.  He 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.

3.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and that have 
not already been associated with the 
claims folder.

6. The veteran should then be afforded a 
VA psychiatric examination to determine 
whether he suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the adjudicators would be of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

7. The RO must then adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection for PTSD.  If not, the 
veteran should be provided with all 
appropriate laws and regulations, 
including 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



